Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the remarks received on January 10, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EDER (US 2005/0229550).
In reference to claims 1-5 and 8, EDER discloses a continuous method of filling and welding film (paragraph 28) bags 2 comprising: rotating a carousel 9; receiving a plurality of film bags 10 in succession (8; figure 2) during rotation of the rotating carousel 9 (paragraph 29); picking up the film bags 2 and opening (figures 6-7; station B) the picked-up film bags 2 by brackets 28 assigned to a filling station C; filling the opened film bags 2 by a plurality of filling devices 29 (figure 10) of the filling station C arranged around the rotating carousel 9 during rotation of the rotating carousel 9; subsequently closing (paragraph 40) the filled film bags 2 and guiding the filled film bags 2 past an ultrasonic (paragraph 43) welding device 40 at a stationary welding station E’ located in the periphery of the rotating carousel 9 to weld the two upper edges of the filled film bag 2 during rotation of the rotating carousel 9, the welding devices 40, 41 defined by a first welding jaw 40 adjacent to a second welding jaw 41 at the same height as the first welding jaw 40 (figure 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EDER (US 2005/0229550) in view of VADAS (US 4,300,602).
Regarding claim 6, EDER discloses a method of filling and welding film bags, wherein brackets 17, 22 are assigned to a filling station (figures 9 & 10) to arrange film bags 2 in an open position at a plurality of filling devices 29 of the filling station (figure 10) arranged around the rotating carousel 9; and subsequently sealed as claimed and detailed above.  EDER does state whether or not the filling devices include valves.
 	VADAS teaches a method of filling and welding bags P, the method comprising: rotably supporting the bags P on a carousel 12 in an open position with brackets 11 for conveyance to a filling station; and filling the bags P with a filling device (figure 1) having a filling valve 28, 30.  It would have been obvious to one having ordinary skill in the art at the time filing the invention to have modified the method of EDER to include the step of filling the open bags with filling devices having a filling valve, since column 4 lines 27-56 of VADAS suggests such a modification allows product to be metered into the bags for the purpose of effectively controlling and ensuring the correct amount of product is discharged into the bags.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EDER (US 2005/0229550) in view of VADAS (US 4,300,602) as applied to claim 6 above, and further in view of KINIGAKIS et al. (US 6,823,647).
With respect to claim 7, EDER discloses a continuous method of filling and welding film bags wherein each filling station includes suction brackets 28 that grip side walls of the bags 2 and for the purpose of securing the bags 2 in an open configuration while also gripping edges of the bag 2 with bracket 7.  However, EDER does not disclose either of the brackets configured to pull apart the film bag 2 after completing filling as claimed.
KINIGAKIS et al. teaches a continuous method of filling and welding film bags comprising: receiving a plurality of film 306 bags 10 in succession by a rotating carousel 1010; picking up the film 306 bags 10 and opening (column 16 lines 1-25) the picked-up film 306 bags 10 by side brackets 468 assigned to a filling station 500; filling the opened film 306 bags 10 by a plurality of filling devices (figure 41) of the filling station 500 arranged around the rotating carousel 1010; subsequently closing the filled film 306 bags 10 with the side brackets 468 by pulling apart upper edges (column 16 lines 64-67) of the filled film 306 bags 10 and thereafter guiding the filled film 306 bags 10 past welding devices at a stationary welding station 700 located in the periphery of the rotating carousel to weld the two upper edges of the filled film bag, the welding devices defined by a first welding jaw adjacent to a second welding jaw at the same height as the first welding jaw.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the side brackets at the filling stations of EDER to be configured to pull apart the edges of the bags as claimed, since column 16 lines 56-67 of KINIGAKIS et al. teach such a modification is known (alternative) step in a method of filling and welding bags for the purpose of bring open edges of a bag together to be (subsequently) sealed.

Response to Arguments
Applicant's arguments filed January 10, 2021 have been fully considered but they are not persuasive, as the arguments appear to be a replication of the arguments previously presented in the remarks filed September 10, 2021.
Applicant has again argued that the prior art of the pending rejections fail to disclose a welding station comprising “a plurality of welding devices positioned at a same height level side-by-side”.  To support Applicant’s argument, Applicant references figure 14 of EDER.  However, it is unclear to Examiner how Applicant has found the adjacent sealing bars shown in figure 14 of EDER to not be “side-by-side” and at the same height considering the welding devices cooperate per engagement with one another to form a single seal.  Futhermore, on page 7 of the pending remarks, Applicant acknowledges that EDER discloses a plurality of sealing devices (molds) arranged at the same height and opposite to one another for the purpose of engaging a bag on the carousel and sealing the bag on the carousel.
As indicated in the rejection above, the first welding device 40 and the second welding device 41 define a stationary welding station as stated in paragraph 43 of EDER.  Carousel 9 conveys bags 2 between the side-by-side welding devices of the welding station, wherein the welding devices 40, 41 are brought into a “mating” position as the bags pass therebetween.  Such mating is accomplished based on the welding device being provided at the same height, as well as side-by-side.  
Applicant also maintains the argument that EDER fails to disclose a welding station assigned to the rotating carousel located in the periphery of the rotating carousel, and (again) Applicant appears to contradict this argument on page 7 of the remarks.  On page 7 of the January 10th remarks, Applicant notes “…at best, EDER shows a stationary welding station E’ arranged with mating sealing molds 40, 41 that are oriented tangentially with the partial circle of the filling carousel”.   
Paragraph 43 of EDER states the peripheral orientation of the first 40 and second 41 welding devices combined with the roller element of the second welding device permits “very high material conveyance speeds which in turn permit continuous operation” of the carousel 9 and the various stations provided in the filling and sealing method.   Paragraph 42 of EDER also discloses alternative known configurations of the welding devices relative to the carousel.  Thus, Examiner maintains the 35 USC 102 & 103 rejections as presented above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
April 14, 2022